the following opinion of this Court was delivered by
Judge Roane.
“ The Court, concurring with the Chancellor in opinion, that it appears from the exhibits in the cause, that, independently of the sum enjoined in this case, there is a *277sufficiency of money in the hands of the appellant to indemnify him, agreeably to the tenor of his contract, against any loss he may sustain in the land, in the proceedings mentioned, is of opinion, that there is no error in the said decree ; therefore, it is decreed and ordered shat the same be affirmed.”